DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 11, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al. (US 9,380,374 B2) in view of Haken (US 6,629,076 B1). 
As to claim 1, Sprague discloses glasses [FIG. 2A] comprising: 
a bridge [Bridge 216 on FIG. 2A]; 
two temples [Rims 204, 206 on FIG. 2A] hingedly coupled to the bridge [column 22, lines 35-39]; 
a directional microphone array [Microphones 218 and 220 on FIG. 2A], the directional microphone array including two or more microphones positioned on the bridge or the temples [In one embodiment, lead microphone 218 may be situated toward the front portion of side 208 near hinge 212, and lag microphone 220 may be situated toward the rear portion of side 208. Both lead microphone 218 and lag microphone 220 may be directional microphones that are oriented toward front (i.e., in the direction of eyesight). As lead microphone 218 and lag microphone 220 are situated on the side of the user's head, they may receive sound such as speech from the direction of eyesight because the user's head may block sound from side. column 22, lines 49-59]; 
a user microphone array [Microphone 222 on FIG. 2A], the user microphone array including one or more microphones positioned on the temples and oriented toward the mouth of a user wearing the glasses with display or one or more bone conduction microphones [Mouth microphone 222 may be situated on a lower portion of rim 204 so that when the glasses are worn, the mouth microphone 222 would have been near the user mouth to capture sound from the user's mouth. column 22, lines 59-62]; 

a processor [Processing unit 312 on FIG. 3] adapted to receive audio signals from the directional microphone array and the user microphone array, or from a separate mobile device, the processor adapted to control the display [Processing unit 312 may enhance the received sound signal to be suitable for the user to listen to. For example, processing unit 312 may suppress noise and enhance the speech component from a certain direction. In one embodiment, processing unit 312 may enhance certain frequency range of the received sound signal in view of the user's hearing deficiencies. column 31, lines 23 -29].  
Sprague fails to disclose the lenses including a display visible by the user.
However, Haken teaches at least one of the lenses including a display, the display visible by the user, the display including one or more of a directional display, closed caption display, and user volume display [A display generator is attached to or included within the frames. In a preferred embodiment, the display generator is a projector 18 which produces a graphical display that can be viewed by the wearer on surface of a partially reflecting lens 20. FIG. 2, column 2, lines 2-5, lines 29-31].
Sprague and Haken are analogous because they are all directed to smart eyeglasses. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the display projector attached to the frames taught by Haken in the eye glasses’ rims such as that of Sprague as suggested by Haken, for the obvious purpose of producing a graphic display that can be viewed by the wearer, by combining prior art elements according to known methods to yield predictable results. 

However, Haken teaches wherein the display comprises a micro LED display positioned on a lens [column 2, lines 32-35].
Sprague and Haken are analogous because they are all directed to smart eyeglasses. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the LED display attached to the eyeglass taught by Haken in the eye glasses lens such as that of Sprague as suggested by Haken, for the obvious purpose of having the specific display adjusted to the needs of a specific situation and user, by combining prior art elements according to known methods to yield predictable results.  

As to claim 3, Sprague fails to disclose the display comprises a projector.
However, Haken teaches wherein the display comprises a projector, the projector positioned on a temple of the glasses with display [A display generator is also attached to or included within the frames. In a preferred embodiment, the display generator is a projector 18, which produces a graphical display that can be viewed by the wearer on surface of a partially reflecting lens 20. FIG. 2, column 2, lines 2-5, lines 29-31].
Sprague and Haken are analogous because they are all directed to smart eyeglasses. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the display projector attached to the frames taught by Haken in the eye glasses’ rims such as that of Sprague as suggested by Haken, for the obvious purpose of producing a graphic display that can be viewed by the wearer, by combining prior art elements according to known methods to yield predictable results.

As to claim 4, Sprague discloses the glasses with display of claim 1, wherein the lenses are prescription lenses, nonprescription lenses, tinted lenses, or formed from flat glass or other material [vision correction apparatus read on prescription lenses. column 27, lines 27-28].  

As to claim 5, Sprague discloses the glasses with display of claim 1, further comprising a sensor package, the sensor package including one or more of an accelerometer, magnetometer, or gyro [column 32, lines 13-19]. 

As to claim 6, Sprague discloses a method [column 1, lines 53-55] comprising: 
providing glasses [FIG. 2A], the glasses including: 
a bridge [Bridge 216 on FIG. 2A]; 
two temples [Rims 204, 206 on FIG. 2A] hingedly coupled to the bridge [column 22, lines 35-39]; 
a directional microphone array [Microphones 218 and 220 on FIG. 2A], the directional microphone array including two or more microphones positioned on the bridge or the temples [In one embodiment, lead microphone 218 may be situated toward the front portion of side 208 near hinge 212, and lag microphone 220 may be situated toward the rear portion of side 208. Both lead microphone 218 and lag microphone 220 may be directional microphones that are oriented toward front (i.e., in the direction of eyesight). As lead microphone 218 and lag microphone 220 are situated on the side of the user's head, they may receive sound such as speech from the direction of eyesight because the user's head may block sound from side. column 22, lines 49-59]; 

a processor [Processing unit 312 on FIG. 3]; 
receiving sound from a speaker with the directional microphone array as an audio signal [Processing unit 312 may enhance the received sound signal to be suitable for the user to listen to. For example, processing unit 312 may suppress noise and enhance the speech component from a certain direction. In one embodiment, processing unit 312 may enhance certain frequency range of the received sound signal in view of the user's hearing deficiencies. column 31, lines 23 -29]; 
recognizing speech from the audio signal with the processor [column 39, lines 18-20]; 
outputting text speech output from the processor [column 39, lines 31-34]; and 
displaying the text speech output with the display [column 40, lines 1-5].
Sprague fails to disclose the lenses including a display visible by the user.
However, Haken teaches at least one of the lenses including a display, the display visible by the user [A display generator is also attached to or included within the frames. In a preferred embodiment, the display generator is a projector 18, which produces a graphical display that can be viewed by the wearer on surface of a partially reflecting lens 20. FIG. 2, column 2, lines 2-5, lines 29-31].
Sprague and Haken are analogous because they are all directed to smart eyeglasses. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the display projector attached to the frames taught by Haken in the eye glasses’ rims such as that of Sprague as suggested by Haken, for the obvious purpose of 

As to claim 11, Sprague discloses the method of claim 6, wherein outputting text speech output from the processor further comprises translating the recognized speech from a first language into a second language, wherein the sound from the speaker corresponds to speech in the first language and the text speech output corresponds to the second language [column 39, lines 12-20]. 
 
As to claim 13, Sprague discloses a method [column 1, lines 53-55] comprising:
providing glasses [FIG. 2A], the glasses including: 
a bridge [Bridge 216 on FIG. 2A]; 
two temples [Rims 204, 206 on FIG. 2A] hingedly coupled to the bridge [column 22, lines 35-39]; 
a user microphone array [Microphone 222 on FIG. 2A], the user microphone array including one or more microphones positioned on the temples and oriented toward the mouth of a user wearing the glasses with display, or one or more bone conduction microphones [Mouth microphone 222 may be situated on a lower portion of rim 204 so that when the glasses 222 would have been near the user mouth to capture sound from the user's mouth. column 22, lines 59-62]; 
two lenses [Rims 204 and 206 on FIG. 2A hold lenses] positioned in the bridge [column 22, lines 49-59]; and 
a processor [Processing unit 312 on FIG. 3]; 
receiving sound with the user microphone array, the sound corresponding to the sound of the user's voice, the sound output as an audio signal [Processing unit 312 may enhance the received sound signal to be suitable for the user to listen to. For example, processing unit 312 may suppress noise and enhance the speech component from a certain direction. In one embodiment, processing unit 312 may enhance certain frequency range of the received sound signal in view of the user's hearing deficiencies. column 31, lines 23 -29]; 
analyzing the volume of the audio signal with the processor [column 19, lines 50-59];
outputting user volume information from the processor [The processing unit 312 may also include an accelerometer which may detect noise vibrations, such as the user's own voice or banging of the frames, and may further enhance frequency range of the received sound signal by mixing the sounds signals with the signals from the accelerometer to reduce the volume of the noise vibrations in the sound signals. column 32, lines 13-19]; and  
19displaying the user volume information with the display [Sounds or signals may be displayed as a 3D spectrogram of audio to devices in communication with the hearing assistance device, such as a mobile phone or personal computer. column 37, lines 38-43].  
Sprague fails to disclose the lenses including a display visible by the user.
However, Haken teaches at least one of the lenses including a display, the display visible by the user [A display generator is also attached to or included within the frames. In a preferred embodiment, the display generator is a projector 18, which produces a  FIG. 2, column 2, lines 2-5, lines 29-31]. 
Sprague and Haken are analogous because they are all directed to smart eyeglasses. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the display projector attached to the frames taught by Haken in the eye glasses’ rims such as that of Sprague as suggested by Haken, for the obvious purpose of producing a graphic display that can be viewed by the wearer, by combining prior art elements according to known methods to yield predictable results. 

As to claim 14, Sprague fails to disclose the display comprises displaying a graph with the display. However, Haken teaches wherein displaying the user volume information with the display comprises displaying a graph with the display [FIG. 7 shows an alternate display bar graph display format. In the left display, the speaker's instantaneous speech sound level is indicated by line 78 while the local average sound level is indicated by band 80. column 3, lines 11-17]. 
Sprague and Haken are analogous because they are all directed to smart eyeglasses. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the display graph format taught by Haken in the eye glasses such as that of Sprague as suggested by Haken, for the obvious purpose of producing a graphic display that can be viewed by the wearer, by combining prior art elements according to known methods to yield predictable results.  

As to claim 18, Sprague discloses the method of claim 13, wherein the volume thresholds are user-defined [The user/listener may be provided with default setting for particular environments and activities, such as watching television at home, and may use the default setting or further fine tune and save the setting for that preset. column 16, lines 22-26].




Allowable Subject Matter
Claims 7-10, 12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
April 6, 2021